Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Howard Klein on 07/08/2022.

The application has been amended as follows: 

Please amend the claims as follows:
54. (Currently Amended) A structural building element configured as a solar module, the structural building element comprising:
 a load-bearing first open-cell structure comprising an upper plate having an upper surface and a bottom plate physically connected to the upper plate by a first open-cell element;
 a plurality of photovoltaic cells fixed to the upper surface of the upper plate of the first open-cell structure; and 
a transparent cover disposed on the upper surface of the upper plate so as to cover the plurality of photovoltaic cells, the transparent cover comprising a second open-cell structure comprising a lower plate physically connected to a top plate , wherein the plurality of photovoltaic cells are disposed between the load-bearing first open-cell structure and the transparent cover. 
59. (Currently Amended) The structural building element of claim 54, further comprising a thermal absorber located between the first open-cell structure and the transparent cover.
63. (Currently Amended) The structural building element of claim 54, further comprising a heat [[a]] transfer fluid conduit disposed in the first open-cell structure.
65. (Currently Amended) A structural building element configured as a solar module, the structural building element comprising: 
a load-bearing first open-cell structure comprising an upper plate having an upper surface and a bottom plate physically connected to the upper plate by a first open-cell element; 3App. Ser. No.: 15/336,663 Response to Office Action dated October 6, 2021 Amendment Date: April 5, 2022 
a load-bearing second open-cell structure disposed on the upper plate of the first open-cell structure and comprising a lower plate and a top plate physically connected to the lower plate by a second open-cell structural element;
 a first thermal absorber element disposed between the upper plate of the first open-cell structure and the lower plate of the second open-cell structure; 
a second thermal absorber element disposed on the top plate of the second open-cell structure; a plurality of photovoltaic cells fixed to the second thermal absorber element; and 
a transparent cover covering the plurality of photovoltaic cells, wherein
the first open-cell structure and the second open-cell structure are laterally staggered relative to each other in a partially overlapping configuration. 
71. (Canceled)
72. (Currently Amended) A method of manufacturing a structural building element configured as a solar module, the method comprising: 
(a) physically connecting a first structural metal plate to a second structural metal plate with a first open-cell structural element so as to form a load-bearing sandwich structure defining a top surface on the first structural metal plate; 
(b) laminating a plurality of photovoltaic cells onto the top surface of the first structural metal plate; and 
(c) covering the plurality of photovoltaic cells with a transparent cover, wherein the transparent cover comprising a lower plate physically connected to an upper plate by a second open-cell structural element, so that the plurality of photovoltaic cells are disposed between the first structural metal plate and the transparent cover.
73. (Currently Amended) The method of claim 72, wherein the first open-cell structural element is selected from the group consisting of one or more of a corrugated metal core, a sinusoidal-corrugated plate, and a trapezoidal-corrugated plate.
74. (Canceled)
75. (Currently Amended) The method of claim [[74]] 72, wherein the step (b) of laminating includes the steps of: 
(b)(1) placing a thermally-absorbing element on the top surface of the first structural metal plate; and 
(b)(2) laminating the plurality of photovoltaic cells onto the thermally-absorbing element.

Reasons for Allowance
Claims 54-70, 72, 73, and 75 are allowed. The following is an examiner’s statement of reasons for allowance: 
Independent claim 54 requires a structural building element configured as a solar module, the structural building element comprising a load-bearing first open-cell structure comprising an upper plate having an upper surface and a bottom plate physically connected to the upper plate by a first open-cell element, a plurality of photovoltaic cells fixed to the upper surface of the upper plate of the first open-cell structure, and a transparent cover disposed on the upper surface of the upper plate so as to cover the plurality of photovoltaic cells, the transparent cover comprising a second open-cell structure comprising a lower plate physically connected to a top plate by a second open- cell element, wherein the plurality of photovoltaic cells are disposed between the load-bearing first open-cell structure and the transparent cover. 
The closet prior art reference is Sorloaica et al., U.S. Publication No. 2014/0261682. Sorloaica teaches a photovoltaic module (Fig.2) comprising a planar heat sink (20) that can take various forms such as the embodiment disclosed in Fig.7. The heat sink of the embodiment of Fig.7 is a thermal conductor layer 90 comprising a plurality of undulating medial layers 92, corresponding to the claimed “first open-cell element” and the “second open-cell element”, wherein each of these undulating medial layers 92 are sandwiched between planar layers 94, corresponding to the claimed “upper plate”, “bottom plate”, “top plate” and the “lower plate”. The main difference between the claimed invention and the photovoltaic module is Soroaica is that both of its first open-cell element and the second open-cell element are disposed behind the photovoltaic cell. However, instant claim 54 requires the plurality of Photovoltaic cells being disposed between the load-bearing first open-cell structure and the transparent cover. One ordinary skill in the art would not be motivated to modify the device of Soroaica to dispose the photovoltaic cell between the plurality of the undulating medial layers. Claims 55-64 are allowed as being dependent from claim 54.
Independent claim 65 requires a structural building element configured as a solar module, the structural building element comprising a load-bearing first open-cell structure comprising an upper plate having an upper surface and a bottom plate physically connected to the upper plate by a first open-cell element, 3App. Ser. No.: 15/336,663 Response to Office Action dated October 6, 2021Amendment Date: April 5, 2022a load-bearing second open-cell structure disposed on the upper plate of the first open-cell structure and comprising a lower plate and a top plate physically connected to the lower plate by a second open-cell structural element, a first thermal absorber element disposed between the upper plate of the first open-cell structure and the lower plate of the second open-cell structure, a second thermal absorber element disposed on the top plate of the second open-cell structure; a plurality of photovoltaic cells fixed to the second thermal absorber element, and a transparent cover covering the plurality of photovoltaic cells, wherein the first open-cell structure and the second open-cell structure are laterally staggered relative to each other in a partially overlapping configuration. 
Sorloaica (the closest prior art reference) teaches a photovoltaic module (Fig.2) comprising a planar heat sink (20) that can take various forms such as the embodiment disclosed in Fig.7. The heat sink of the embodiment of Fig.7 is a thermal conductor layer 90 comprising a plurality of undulating medial layers 92, corresponding to the claimed “first open-cell structural element” and the “second open-cell structural element”, each sandwiched between planar layers 94, corresponding to the claimed “top plate”, “lower plate”, “upper plate”, and “bottom plate” and the additional planar layers 94 between the two open-cell structural element can read on the claimed “first and second thermal absorbers”, since they are thermal conductors [0033]. However, Sorloaica does not specifically teach that the first open-cell structure and the second open-cell structure are laterally staggered relative to each other in a partially overlapping configuration. Claims 66-70 are allowed for being dependent from claim 65.
Independent claim 72 is allowed for the same reason as claim 54 as discussed above. Claims 73, and 75 are also allowed as being dependent from claim 72.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726